DETAILED ACTION
*Note in the following document:
1.  Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2.  Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3.  Texts with underlining are added by the Examiner for emphasis.
4.  Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 12 July 2022, which has been entered and made of record.  Claims 1, 6 and 9 has/have been amended.  Claims 3-4 have been cancelled.  Claims 1-2 and 5-10 are pending in the application.
	
	Response to Arguments
Applicant's arguments, with respect to Objection to Drawing, see p.6, filed on 12 July 2022 have been fully considered and are persuasive.  The previous Drawing Objection is withdrawn after Drawing being amended.
Applicant's arguments, with respect to Objection to Claim 6, see p.6, filed on 12 July 2022 have been fully considered and are persuasive.  The previous Objection to Claim 6 is withdrawn after Claim 6 being amended.

	
Applicant's arguments, with respect to 35 U.S.C.  §112(b) rejection to Claims 3-4, see p.6, filed on 21 July 2022 have been fully considered and are persuasive.  The previous 35 U.S.C.  §112(b) rejection to Claims 3-4 is withdrawn after Claims 3-4 being amended and moved to independent Claim 1.
Applicant’s arguments, see 6-8, filed on 12 July 2022, with respect to the rejection(s) of independent Claim(s) 1 and its dependent claims under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The newly amended Claim(s) 1 is/are now rejected under 35 USC §103 as being unpatentable over Nawana et al.  (US 2014/0081659 A1) in view of Holladay et al.  (US 2020/0321099 A1) and Treat et al.  (US 2003/0216836 A1).  See detailed rejections below.

Drawings
The replacement drawings were received on 12 July 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.  103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v.  John Deere Co., 383 U.S.  1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.  103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C.  103 as being unpatentable over Nawana et al.  (US 2014/0081659 A1) in view of Holladay et al.  (US 2020/0321099 A1) and Treat et al.  (US 2003/0216836 A1).
Regarding Claim 1, Nawana discloses an implementation method for operating a surgical instrument ([0232]: Also similar to that discussed above regarding facilitating patient position, the plan tracking module 226 can be configured to match one or more instruments' position with a pre-surgery plan (e.g., using positioning/navigation technology and/or imaging), and the system 10 (e.g., the equipment tracking module 230, discussed further below) can be configured to determine an amount of time is takes to position each instrument, register (e.g., identify and log) the instruments as being present, and/or to track movement of the registered instruments) using smart surgical glasses ([0177]: the user can choose 3D display and wear 3D glasses to properly see the 3D display) for a surgeon to perform an operation on a surgical site with at least one surgical instrument (Fig.12), the implementation method comprising the following steps of: 
Step 1: the surgeon wearing a smart surgical glasses, wherein the smart surgical glasses are provided with a plurality of sensors ([0212]: The no-touch data communication system can include a transparent lens head mounted display 142 configured to be mounted on a head of the user 140.  The transparent lens head mounted display 142 can be equipped with orientation tracking such that when the transparent lens head mounted display 142 is mounted on the head of the user 140, the user's head movements can control which information is displayed to the user 140); 
Step 2: using the plurality of sensors to sense the position of the surgical instrument held by the surgeon and the position of the surgical site to obtain a true position image of the instrument and a true position image of the surgical site ([0232]: … the plan tracking module 226 can be configured to facilitate positioning of one or more surgical instruments before a surgical procedure begins.  Also similar to that discussed above regarding facilitating patient position, the plan tracking module 226 can be configured to match one or more instruments' position with a pre-surgery plan (e.g., using positioning/navigation technology and/or imaging).  [0239]: The procedure analysis module 230 can be configured to provide an augmented reality imaging system that can overlay computer generated imagery onto one or more physical objects, e.g., a patient, a table, a drape, etc., that can be visualized by a user, e.g., a surgeon or other surgical staff.  [0206]: Additionally, any one or more displays for the system 10 in the OR can be configured to display a plurality of views, e.g., have picture-in-picture capability (e.g., two different camera angles of the same surgical site) and/or provide overlays of data (e.g., overlaid tissue layers that can be peeled away one or more at a time to expose underlying layer(s))); 
Step 3: displaying a picture on a display of the smart surgical glasses ([0212]: The no-touch data communication system can include a transparent lens head mounted display 142 configured to be mounted on a head of the user 140), the picture comprising a plurality of sub-blocks, the plurality of sub-blocks comprising a medical image block, a surgical planning block, an instrument block for displaying the true position image of the surgical instrument, and a surgical site block for displaying the true position image of the surgical site (Fig.20 and [0212]: In an exemplary embodiment, the motion of the user's head, e.g., turning and/or raising of the head, can allow the user 140 to see different data in different spherical zones 146.  Each of the spherical zones 146 can display a different type of data, e.g., information regarding OR equipment, pre-op data, patient vital signs, informational feed regarding surgical steps, visualization of the surgical site with tissue layer(s) overlay, etc.); 

    PNG
    media_image1.png
    332
    353
    media_image1.png
    Greyscale

Step 4: combining the medical image block, the instrument block and the surgical site block to form a mixed reality image ([0241]: the procedure analysis module 230 can be configured to project the generated 3D model of anatomy in a location corresponding to the patient's actual anatomy.  [0256]: One embodiment of an instrument tracking system can include an augmented reality tracking system, similar to that discussed above regarding FIG.  21.  The augmented reality marker(s) 72 configured to be recognized by the RGB camera 74 can be used to track position and navigation of instrument) and then enlarging the mixed reality image gradually to entirely cover the display of the smart surgical glasses ([0211]: Additionally or alternatively, the CPU 92 can be configured to analyze the received data to determine if one or more pieces of OR equipment 96 (e.g., surgical tools, lights, tables, etc.) need adjustment and, if so, to cause such adjustment to occur (e.g., dim a light, turn on a light, zoom in a camera, adjust table height, etc.).  Nawana does not explicitly recite enlarging the mixed reality image gradually to entirely cover the display of the smart surgical glasses.  However a skilled person would have known that the result of zooming in a camera is the enlarging the object being zoomed in and it would have been obvious to a POSITA before the effective filing date of the claimed invention to zoom in an interested region to a full screen gradually for easy observation and to avoid viewer’s uncomfortableness due to quick scene change), wherein the image of the medical image block is presented as a three-dimensional virtual image ([0034]: the operation module can allow for user selection of anatomy of the patient to be shown on a display in any one or more of a plurality of visualization options, e.g., 3D images, holograms, and projections); 
Step 5: displaying an image of the surgical planning block in the mixed reality image ([0028]: the system can include a display, and providing the suggested plan can include showing the suggested plan on the display.  [0238]: This fusion can allow the system 10 to display the nerves overlaid on the bony anatomy in one or both of pre-op planning and in the OR); and 
Step 6: the surgeon operating the surgical instrument to perform the operation on the surgical site according to the image of the surgical planning block ([0232]: , the plan tracking module 226 can be configured to facilitate positioning of one or more surgical instruments before a surgical procedure begins.  Also similar to that discussed above regarding facilitating patient position, the plan tracking module 226 can be configured to match one or more instruments' position with a pre-surgery plan (e.g., using positioning/navigation technology and/or imaging), and the system 10 (e.g., the equipment tracking module 230, discussed further below) can be configured to determine an amount of time is takes to position each instrument, register (e.g., identify and log) the instruments as being present, and/or to track movement of the registered instruments.  [0233]: Should the actual procedure deviate from the model within a certain, predetermined degree of tolerance, the plan tracking module 226 can be configured to trigger an alert, e.g., a visual, auditory, and/or motion signal, indicating the deviation.  [0203]: In the illustrated embodiment, a surgeon 62 and medical support personnel 64 can all view the display screen 58, which can help all OR personnel track the procedure, be better informed of their duties, and help quickly notice any anomalies).
Nawana does not explicitly disclose wherein the Step 2 further comprises performing an immediate correction on the true position image of the surgical instrument and the true position image of the surgical site, and the immediate correction is performed using a translation matrix formula obtained from the positional characteristics of the center point of each geometric pattern of the position of the surgical instrument and the position of the surgical site detected by the plurality of sensors.
However Holladay teaches Augmented Reality had been known to be used during a surgical procedure ([0089]).  Holladay further teaches a real physical view of an environment such that it is perceived as an immersive aspect of the real environment.  Since the headset is fixed to a user, however, the computer-generated graphics need to be properly registered on-the-fly into the real physical view of the environment ([0003]).  Holladay further discloses a registration manager to control use or corrections to one or more affine transformations ([0012]) as shown in Fig.6, in which three transform matrix (T0, T1 and T3) are used.

    PNG
    media_image2.png
    582
    398
    media_image2.png
    Greyscale

Holladay further discloses manual corrections to either transform 412 or 414 can be provided by multiplying the respective transform matrix T0, T1 or T2 by a correction matrix, such as follows: correctedT0=mult(correctionMatrix, T0), correctedT1=mult(correctionMatrix, T1) or correctedT2=mult(correctionMatrix, T2).  In an example, the supported types of corrections include translation, rotation and scaling, such as may be applied in the form of matrices ([0113]-[0116]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Holladay into that of Nawana and to add the limitation of wherein the Step 2 further comprises performing an immediate correction on the true position image of the surgical instrument and the true position image of the surgical site, and the immediate correction is performed using a translation matrix formula ([0116]) obtained from (Fig.6/7 and [0005]: The acquired images may include predetermined portions of a multi-modal marker device that have a fixed known spatial position with respect to at least one tracking sensor of the multi-modal marker device) in order to properly register on-the-fly AR image as taught by [0003].
Nawana modified by Hollady fails to discloses the immediate correction is performed using a translation matrix formula obtained from the positional characteristics of the center point of each geometric pattern of the position of the surgical instrument.
However Treat, in the same field of endeavor, teaches performing a correction using a translation matrix formula obtained from the positional characteristics of the center point of each geometric pattern of the position of the surgical instrument ([0056]: A preferred embodiment for the Instrument Localization function is a digital camera feeding image data to software or hardware based algorithms which could compute the location of the center of gravity of the instrument, in the coordinate system of the camera, and then to relate that point to the coordinate system of the robotic arm, using appropriate coordinate transformation mathematics such as matrices which perform coordinate translation, rotation and other transforms).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Treat into that of Nawana modified by Holladay and to add the limitation of using a translation matrix formula obtained from the positional characteristics of the center point of each geometric pattern of the position of the surgical instrument in order to support robotic scrub to replace a scrub nurse or technician in an operating room context as taught by Treat ([0002]).

Regarding Claim 2, Nawana discloses wherein the sensors are cameras ([0241]: A surgeon and/or other surgical staff can wear a stereoscopic viewing device, such as a head-mounted stereoscopic viewing device similar to the head mounted display 142 discussed above with reference to FIG.  20.  The stereoscopic viewing device can be a see-through device, or it can be an opaque display.  If the stereoscopic viewing device is an opaque display, the stereoscopic viewing device can include a video camera configured to capture a view in front of the device's wearer so that the wearer isn't "blind).

Regarding Claim 5, Nawana discloses wherein in step 3, the sub-blocks included in the picture may be clicked ([0223]: using an input device such as a keyboard in communication with a processor in communication with the plan tracking module 226) and enlarged into the entire picture, and clicked to be reduced to the sub-blocks ([0211]: the CPU 92 can be configured to analyze the received data to determine if one or more pieces of OR equipment 96 (e.g., surgical tools, lights, tables, etc.) need adjustment and, if so, to cause such adjustment to occur (e.g., dim a light, turn on a light, zoom in a camera, adjust table height, etc.).  Note Nawana does not explicitly recite enlarging into the entire picture and reducing to the sub-blocks.  However Nawana teaches or suggests a user can zoom in an image, it would have been obvious to a user to allow a user to zoom in the image to a whole display and to be able to zoom out in order to allow the user to observe any region he/she is interested).

Regarding Claim 6, Nawana teaches or suggests wherein in step 3, a menu appears when pressing and holding (Fig.8: notice the menu is displayed on a touch screen dis-lay.  It would have been obvious to a skilled person to active a menu selection option via a pressing and holding gesture) on any one of the blocks of the display ([0172]: The SPP module 218 can be configured to allow a user to save a selected list of surgical instruments, implants, and/or auxiliary equipment including hardware (e.g., monitors, scope, fluoro, etc.), and disposables (e.g., tubing, drapes, sensors, sharps, etc.) in the procedure database 316 that can be displayed to the user each time the user decides to perform a simulated surgery of a selected type or of any type.  [0174]: FIG.  8 illustrates an embodiment of a menu including surgical instruments and implants 36 used in actual surgical procedures of a same type as the selected simulated procedure that the SPP module 218 can display to a user 38.  Nawana does not explicitly recite providing a menu on any one of the blocks.  However it would have been obvious to a POSITA to include a menu to allow a user to select surgical instruments since selecting a menu had been used in window or many other operating system for long time and been familiar to most of computer users).

Regarding Claim 8, Nawana teaches or suggests wherein in step 3, a menu appears, including a list of different surgical planning processes when pressing and holding on the surgical planning block of the display ([0165]: The simulated surgeries can include variations of the same surgical procedure on a patient so as to try different surgical instruments and/or different surgical strategies.  Nawana does not explicitly recite pressing and holding on the surgical planning block of the display.  However placing and holding is a widely used gesture adopted in computer input.  It would have been obvious to a POSITA before the effective filing date of the claimed invention to choose this type of gesture to display the list of different planning processes).

Regarding Claim 9, Nawana teaches or suggests wherein in step 4, combining the different images is performed by an image overlay software ([0238]: This image can be loaded into the system 10, allowing the image to be merged with the 3D anatomical model based on the reference location in space provided by the fiducial(s).  This fusion can allow the system 10 to display the nerves overlaid on the bony anatomy in one or both of pre-op planning and in the OR.  [0110]: A computer system can also include any of a variety of other software and/or hardware components, including by way of non-limiting example, operating systems and database management systems).

Claim 7 is rejected under 35 U.S.C.  103 as being unpatentable over Nawana et al.  (US 2014/0081659 A1) in view of Holladay et al.  (US 2020/0321099 A1) and Treat et al.  (US 2003/0216836 A1) as applied to Claim 1 above, and further in view of Schellenberg (US 2013/0137964 A1).
Regarding Claim 7, Nawana further teaches or suggests wherein in step 3, a menu appears, including a list of: computerized tomography (CT), magnetic resonance imaging (MRI), X-ray when pressing and holding on the medical image block of the display ([0147]: Such factors can include any one or more of a patient's age, medical practitioner treatment preferences previously logged in the treatment database 312, a patient's bone density, a patient's medical history, prior surgery performed on the patient, discography, a compliance rate of the patient with prior non-surgical treatments, leak rate studies, patient images (e.g., x-rays, magnetic resonance imaging (MRI) images, x-ray computed tomography (CT) scans, etc.), test results data from lab tests, etc.).
Nawana as modified fails to disclose including positron image and nuclear medicine image.  However Schellenberg teaches positron image ([0002]: Positron imaging) and nuclear medicine image ([0008]: nuclear imaging) had been known to a POSITA before the effective filing date of the claimed invention.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Schellenberg into that of Nawana as modified and to include positron image and nuclear medicine image into the menu in order to allow surgeon to have an option to view those two types of image if available.  

Claim 10 is rejected under 35 U.S.C.  103 as being unpatentable over Nawana et al.  (US 2014/0081659 A1) in view of Holladay et al.  (US 2020/0321099 A1) and Treat et al.  (US 2003/0216836 A1) as applied to Claim 1 above, and further in view of Liu (US 2017/0202633 A1).
Regarding Claim 10, Nawana as modified fails to explicitly recite wherein the smart surgical glasses are provided with a wireless transmission module for outputting the picture on the display of the smart surgical glasses to a display system in a vicinity.
However Liu, in the same field of endeavor, discloses an imaging and display system for guiding medical interventions, such as surgical interventions ([0002]).  Liu further discloses he system 100 may be worn by an instructor, such as a teaching surgeon, to provide teaching and instruction, such as the teaching of new surgical procedures and techniques.  As such, the point of view/field of view, as captured by the detector 120 of the system 100 worn by the instructor is transmitted via the communication network 260 to one or more students that are also wearing the system 100 for presentation on their wearable display 110.  In addition, the instructor's point of view/field of view may be transmitted to any other local or remote display, either wearable or non-wearable ([0129]) and the system provides wireless communication, which allows the wearable device to communicate with multiple communication devices and wearable devices remotely and locally ([0147]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Liu into that of Nawana as modified and to add the limitation of wherein the smart surgical glasses are provided with a wireless transmission module for outputting the picture on the display of the smart surgical glasses to a display system in a vicinity in order to allow local observers to directly observe the surgeon sees during a medical procedure.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613